Citation Nr: 1411977	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  09-43 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a respiratory disability, to include lung cancer, COPD, emphysema and scarring of the lung.  

3.  Entitlement to service connection for compensation purposes for loss of teeth due to dental trauma.



WITNESSES AT HEARING ON APPEAL

Appellant and L.H.


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran had active military service from February 1973 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In May 2012, the Veteran testified at a hearing before the Board.  The record was held open for 60 days in order to allow the Veteran time to submit additional evidence.  In September 2012, the case was remanded to the RO/Appeals Management Center (AMC) for further development.    


FINDINGS OF FACT

1.  A chronic cervical spine disability did not become manifest in service and the Veteran's current cervical spine disability is not shown to be related to service.  

2.  The Veteran's current respiratory disabilities are not shown to be related to bronchitis, pneumonia or other respiratory problems in service.  

3.  The Veteran received dental treatment during service, including extraction of some teeth, but is not shown to have experienced dental trauma in service and
does not have tooth loss resulting from loss of substance of body of the maxilla or mandible. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for cervical spine disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


2.  The criteria for entitlement to service connection for respiratory disability, to include lung cancer, COPD, emphysema and scarring of the lung, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

3.  The criteria for establishing service connection for compensation purposes for loss of teeth have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide and (3) that the claimant is expected to provide.

In this appeal, in July 2007 and February 2010 letters, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate her claims, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  These letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No further notice is required.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims.  Pertinent medical evidence associated with the claims file consists of the service treatment records, the service personnel records, VA medical records, Social Security Administration (SSA) records, private medical records, the report of a February 2013 VA examination and the October 2013 VHA opinion.   Also of record and considered in connection with the appeal is the transcript of the May 2012 Board hearing, along with various written statements provided by the Veteran. 

The Board also finds that the May 2012 hearing was adequate as the undersigned VLJ explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488   (2010).   Additionally, to the extent that there were any shortcomings, the Veteran was not prejeudiced as there is no indication that there is any further outstanding evidence pertinent to either claim.  

Additionally, the Board finds that the prior September 2012 remand was appropriately complied with as the RO/AMC either obtained or appropriately attempted to obtain SSA records, VA medical records and private treatment records and then subsequently afforded the Veteran with adequate VA cervical spine and respiratory examinations.        

The Board notes that no further RO action, prior to appellate consideration of any of these claims, is required.  





II.  Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires: (1) competent and credible evidence confirming the Veteran currently has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus between the disease or injury in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a) -benefit from a somewhat more relaxed evidentiary standard.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2012).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

Because degenerative joint disease (i.e., arthritis) and lung cancer are defined as chronic diseases in section 3.309(a), the provisions of subsection 3.303(b) for chronic disabilities apply, and the claims for these disabilities may be established by evidence of a continuity of symptomatology after service.  See Walker, 708 F.3d at 1338-1339.

Also, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for arthritis and/or lung cancer may be established on a presumptive basis by showing that such disease manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307; 3.309(a).  However, this presumption will be rebutted if there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

The standard of proof to be applied to decisions on claims for direct service connection on the merits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

A.  Cervical spine disability

The Veteran's service treatment records do not show any treatment or evaluation of neck or cervical spine problems during service.  In March 1974, the Veteran was noted to be complaining of pain in the right shoulder, which increased with deep inspiration, but it appears that this problem was associated with an upper respiratory infection (i.e. bronchitis or pneumonia).  Also, on March 15, 1976, the Veteran was noted to be experiencing erythema, tenderness and swelling in her right upper arm.  She reported at the time that she was not aware of any direct trauma to the area but she had been doing "tumbling" recently.  She had also just returned from a trip and had been carrying her suitcase in her right arm.  The diagnosis at that time was probable thrombophlebitis of the right upper arm, which was probably secondary to trauma.  During this medical visit, the Veteran also complained of vaginal discharge and itching.   

Three days later, the Veteran reported that her right arm was improved and was no longer painful.  On examination, the erythema was gone and phlebitis, resolved, was diagnosed.   At a January 1977 extension physical examination, six months prior to separation, the Veteran's musculoskeletal system was found to be normal.   On her January 1977 report of medical history, she did not report any problems with painful or trick shoulder or elbow or arthritis, rheumatism or bursitis, but did report a prior head injury.     

The Veteran's service personnel records include a statement by her written soon after transferring from her assignment in Iwakuni, Japan, which indicates that she was active in sports events during her time in Japan, including winning a second place medal in a running competition, competing in a Japanese-American swim meet, and organizing a gymnastics team.    

In her statements and testimony, the Veteran has reported that sometime around March 1976, she was on the rings, hanging upside down, when her arms collapsed and she fell straight down, landing squarely on her neck and head with her face touching her chest and her legs straight up in the air.  She has further reported that after the accident, she experienced severe twitching in the index finger and the thumb and by the following morning, she had a very hard swollen muscle on the right side and a lot of pain in her neck and shoulders.  Consequently, she went to the infirmary for assistance.   She has reported, however, that the physician at the infirmary inappropriately performed a vaginal examination instead of examining her neck and upper extremities.  Further, she has reported that the physician then found that she did not have any problem with her neck and that the problem was "all in her head."
	
The Veteran has also indicated that after service, sometime around October or November 1977, she attempted to get evaluated for her neck, shoulder and upper back problems at the VA Hospital in Los Angeles.  She has reported that at that time, she was asked to jog on the tread mill in her underwear as the doctor watched.  She did not recall that any X-rays were taken or that even a specific examination of the neck area was performed.  She has indicated that during the period from 1977 to 1978, she continued to have severe knotting and cramping of the neck, shoulder and upper back muscles as well as pain in the right arm and hand.  Additionally, she has reported that sometime around this same time, she underwent biofeedback treatment at the U.C. Irvine Medical Clinic for pain management.  She noted that X-rays were taken during this time and that the diagnoses were "pinched nerve" and "osteoarthritis."  She also indicated that U.C. Irvine medical personnel wanted to prescribe her painkillers but she did not desire to take them at that point.  Instead, she began managing her symptoms by taking aspirin.

The Veteran has reported that she subsequently received treatment at the Stamford Medical Center in Stamford, Connecticut, beginning in 1982.  She has indicated that X-rays at that time showed a pinched nerve and osteoarthritis in the neck and cervical spine area.  She did not recall whether bulging discs were also diagnosed at that time.  She has indicated that she sought medical assistance at that time for severe and constant pain in the neck, shoulders and upper back, as well as the numbness and tingling in the right hand.  She has noted that following this treatment, in 1984, she went to a chiropractor, Dr. Habusher who treated her for increasing numbness in the right arm and hand.  Efforts to attempt to obtain any records that might be available of the reported post-service treatment summarized above have not been successful.  

As far as actual medical documentation, the first post-service indication of cervical spine pathology is from a March 2006 private chest X-ray report, which indicates an incidental finding of some degenerative changes in the spine, with severe degenerative disc disease in the lower cervical spine, resulting in some spinal stenosis.  Also, an earlier December 2004 chest X-ray report notes the presence of mild degenerative changes within the thoracic spine.  At an April 2006 private medical visit, the Veteran reported that she was an avid athlete.  She worked out at the gym on a regular basis and was going to participate in swimming classes.  She did indicate that she had been overly active recently, doing some mild weight exercising as well as swimming to the point where she had "hit a wall."  

An April 2006 private cervical spine MRI report shows that the Veteran was reporting neck pain.  The pertinent MRI diagnostic impression was cervical degenerative changes, most notably at C5-6 and C6-7, where there were broad based posterior osteophytes with the accompanying discs that were causing some cord and foraminal impingement.  

At a May 2006 Brain and Spine neurological institute visit, the Veteran primarily reported diffuse type multiple symptoms, primarily pain in the buttocks and legs and some spasms, which she said were from the diaphragm after respiratory surgery.  The examining physician did review the cervical spine MRI and noted that it showed some mild degenerative changes.  A May 2006 private physical therapy note shows a pertinent treatment diagnosis of cervical spine reduced range of motion and muscle spasm.  The Veteran reported an exacerbation of longstanding neck pain in current flare-up causing sharp cranial pain and neck pain.  She indicated that her condition began to decline in the summer of 2004 and became worse after lobectomy surgery and gallbladder removal surgery.  At a June 2006 initial outpatient physical therapy evaluation, the Veteran was shown to have neck pain while performing a bed mobility exercise and also reported that she was unable to breathe from the right side while swimming freestyle. 

A February 2007 private progress note shows a diagnostic impression of cervical radiculopathy for which the Veteran was continuing her physical therapy at home.  

A March 2007 VA primary care note includes a diagnosis of degenerative disc disease of the spine with chronic neck pain.  

At a February 2013 VA examination, the examiner noted that the Veteran did have degenerative joint disease of the cervical spine.  After reviewing the claims file, the examiner found that the Veteran's neck condition was less likely than not caused by her military service.  The examiner noted that there was no documentation in the service treatment records of the fall reported by the Veteran.  In particular, there was no mention from the Veteran regarding her neck on her January 1977 report of medical history.  She had mentioned other medical conditions but not her neck condition or pain.  

In the October 2013 VHA opinion, a VA physician found that it less likely than not that the Veteran's current cervical spine disability had its clinical onset active service or that it is related to a gymnastics injury during service.  The physician commented that the Veteran has degenerative changes in the cervical spine that are common in her age group.  Given that she had no cervical spine related complaints for an extended period of time before the documented complaints in 2006, the physician felt that her current cervical spine degenerative changes were age-related.  The physician noted that any significant trauma in 1976 was unlikely to require as long as 30 years to progress enough to warrant medical attention.    

As noted above, the service treatment records do not show that the Veteran experienced any injury to the cervical spine during service.  The Veteran did check the "yes" box on both her January 1973 and January 1977 reports of medical history, indicating that she had experienced a prior head injury.  However, the records indicate that the injury to which she was referring occurred during an automobile accident prior to service when she was 16 or 17, as she specifically reported this injury on both medical history reports and it was specifically noted on the January 1977 report that the head injury in question occurred when she received multiple lacerations in the pre-service automobile accident.  In contrast, the Veteran did not note any gymnastics injury to the head or neck on the January 1977 medical history report and at her January 1977 extension examination, the head, neck and spine were all found to be normal and neurological functioning was also found to be normal.  Accordingly, a chronic cervical spine disability was not established in service.  Additionally, cervical spine degenerative joint disease was not shown during service or the first post-service year so as to warrant presumptive service connection.  38 C.F.R. §§ 3.307, 3.309

The Veteran is competent to report experiencing the gymnastics injury in service and her personnel records do show that she was part of a gymnastics team.   As she described, the injury was significant, with the Veteran falling straight down, landing squarely on her neck and head.  Given the significance of the description of the fall, the Board presumes that when the Veteran was seen in the infirmary for it, medical personnel would have at least examined the areas of the body about which she was complaining (i.e. head, neck and shoulders).   However, the Veteran has reported that the examining physician only performed a vaginal examination.  Additionally, the Veteran reported that upon subsequently attempting to get evaluated for her neck, shoulder and upper back problems at the VA Hospital in Los Angeles soon after separation, she was asked to jog on the tread mill in her underwear as the doctor watched and did not recall that any X-rays were taken or that even a specific examination of the neck area was performed.   

The Board finds that it strains credibility that the Veteran would seek evaluation for a significant head and neck injury on two separate occasions from two separate medical providers and would receive wholly inappropriate care that did not entail any examination of the injured areas of the body about which she was complaining. There is also no evidence corroborating either account of medical mistreatment.  Additionally, the Veteran's service treatment records show that in March 1976, the time of the claimed "rings" injury, she was seen by medical personnel for the arm injury that may have been associated with tumbling, but was also seen for complaints of vaginal discharge and itching, thus tending to indicate that medical personnel at her duty station at the time did appropriately examine the areas of the body about which she complained.   Consequently, given the lack of corroboration of inappropriate medical examinations and the specific evidence tending to show appropriate treatment around the same time as the claimed "rings" injury, the Board does not find credible the Veteran's account of either instance of alleged medical mistreatment.  More broadly, given the lack of any medical documentation of the claimed "rings" injury; the lack of any corroboration of the Veteran's report that this injury occurred; the Veteran's non-credible reporting concerning the medical care received subsequent to it; the specific service treatment record showing  evaluation and treatment of an arm injury occurring within the same time frame as the claimed "rings" injury, which may have resulted from trauma from tumbling (thus tending to indicate that treatment for a significant gymnastics-related injury at the duty station occurring around March 1976 would have been documented), the Board does not find credible the Veteran's underlying report of the occurrence of the "rings "injury.   Further, given her lack of credibility concerning the report of the injury itself; given that she did not report the alleged gymnastics injury or any other gymnastics injury on her January 1977 report of medical history; and given the absence of any medical or other evidence corroborating her assertion that her neck continued to bother her from March 1976 until the present, the Board also does not find this report of continuity of symptomatology credible.  Accordingly, the Board credits the general medical history acknowledged by the October 2013 VA physician of documented post-service cervical spine complaints not appearing until 2006.  

Given that the Veteran did participate on a gymnastics team, it is conceivable that she may have suffered some level of injury to the area around the neck during service.  In fact, as noted, the service treatment records do show that in March 1976 (the time of the claimed rings injury), the Veteran was experiencing erythema, tenderness and swelling in her right upper arm, which was diagnosed as thrombophlebitis likely due to trauma, possibly from recent gymnastic tumbling and/or recent carrying of luggage in her right arm.  Thus, the Board finds that such a lesser level of in-service injury, at least to the area around the neck, has been established.   

Notably, in the request for the October 2013 VHA opinion, the VA physician was specifically asked to presume that the Veteran experienced some level of injury to the neck area around March 1976, while performing gymnastics, along with specifically reviewing the pertinent evidence in the claims file.  As mentioned above, the physician specifically concluded that that it less likely than not that the Veteran's current cervical spine disability had its clinical onset during active service or that it is related to a gymnastics injury during service.  The physician commented that the Veteran has degenerative changes in the cervical spine that are common in her age group and that given that she had no cervical spine related complaints for an extended period of time before the documented complaints in 2006, the physician felt that her current cervical spine degenerative changes were age-related.  The physician also found that any significant trauma in 1976 was unlikely to require as long as 30 years to progress enough to warrant medical attention.  

The Board finds that this October 2013 medical opinion is consistent with the evidence of record.  As noted, a significant injury to the neck area during service has not been shown and there is no medical evidence of post-service treatment for the neck/cervical spine until 2006.   Also, as noted, the Veteran's reports of the neck injury in service and the continuity of symptomatology thereafter are not credible.  Additionally, the Board also finds that the October 2013 medical opinion is supported by an adequate rationale; that her history of cervical spine degenerative changes is consistent with aging rather than a traumatic injury during service.   Further, there is no medical opinion of record to the contrary (i.e. an opinion tending to indicate that the Veteran's current cervical spine degenerative disease is related to her military service, including gymnastics injury therein).   Moreover, although the Veteran may believe that her current degenerative disease of the cervical spine is related to service, as a layperson, without any specifically demonstrated expertise concerning the etiology of this disability, her opinion may not be afforded more than minimal probative value.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly, the weight of the evidence is against a nexus between current cervical spine degenerative disease and the Veteran's military service.  

In sum, given that cervical spine degenerative disease was not shown in service or for many years thereafter; given that the Veteran's reports of the in-service fall from the rings and continuity of neck/cervical spine disability since this injury are not credible; and given that the weight of the evidence is against a nexus between current cervical spine degenerative joint disease and the Veteran's military service, service connection on a direct or presumptive basis must be denied.  38 C.F.R. § 3.303, 3.307, 3.309; Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
 

B.  Service connection for respiratory disability

The service treatment records appear to show that the Veteran experienced a bout of pneumonia in October 1973.  In particular an October 19, 1973 chest X-ray produced a diagnostic impression of consolidated left lower lobe pneumonia though the examining medical professional noted that effusion could not be completely excluded.  A subsequent October 31, 1973 chest X-ray showed clearing of the previously identified interstitial infiltrate in the left lower lung with a diagnostic impression of normal chest.   In November 1973, the Veteran reported some of the same pneumonia symptoms and was diagnosed with flu.  In January 1974, she complained of general malaise for the last month with nausea and headaches.  In February 1974, the Veteran was diagnosed with a cold.   On March 7, 1974, the Veteran was seen for symptoms of dry cough, nasal congestion and right-sided chest pain.  A chest X-ray showed either a rounded infiltrate or possible mass lesion around the lower right lung.  The diagnosis was probable right lower lobe pneumonia.  The Veteran was subsequently seen on March 11, 1974, at which time the diagnostic impression was pneumonia vs. bronchitis.  A repeat X-ray on March 13, 1974 showed that the previous area of infiltration had cleared.  

In August 1974, the Veteran complained of flu symptoms, including headache, sore throat, dizziness, non-productive cough, fatigue and malaise, along with pain in the right lower quadrant.  The diagnostic impression was possible mild flu syndrome.  In February 1975, the Veteran complained of headache, sore throat and non-productive dry cough.  The diagnostic impression was "cold."  In October 1976, she reported dizziness, non-productive cough and chills and was diagnosed with an upper respiratory infection.   At her January 1977 separation examination, the Veteran's lungs and chest were found to be normal.  On her January 1977 report of medical history at separation, the Veteran reported chronic or frequent colds, shortness of breath and chronic cough.  

Post-service, the medical evidence shows that in December 2004, a routine chest X-ray prior to a cholecystectomy showed a speculated mass in the upper lobe of the left lung.  Its presence, size and location were further confirmed with a subsequent CT scan.  The Veteran underwent thoracoscopy and a frozen section was found positive for cancer.  As a result, a thoracotomy with left upper lobe resection was performed in March 2005.  In follow up to the lobectomy, the Veteran was found to have a 2mm mass in the right middle lobe area, which was put under surveillance.  After the mass was found to have increased in size, the Veteran had a right middle lobectomy in February 2010, which was also found positive for cancer.  

At an April 2011 VA examination, the Veteran denied any cough, sputum, hemoptysis or anorexia.  She reported some dyspnea on exertion but was swimming and exercising every day.  A chest X-ray showed hyperinflation consistent with emphysema and there was some biapical scarring with upward retraction in the hila.  The diagnostic impression was emphysema with biapical scarring.  The examiner commented that the Veteran had adenocarcinoma of the lung with the left lower lobectomy in 2005 and another right middle lobectomy in February 2010.  The examiner found that the Veteran's adenocarcinoma of the lung was less likely than not caused by or a result of her active service, including the bronchitis or pneumonia she experienced therein.  After pulmonary testing performed in conjunction with the April 2011 VA examination, the examiner also commented that the Veteran showed moderate effects obstruction ventilatory defect, which could be seen in COPD. 

At her May 2012 Board hearing, the Veteran testified that she was forced to get a flu shot during service while she had a cold.  She noted that her mother had advised her not to get any type of inoculation while having a cold and that after receiving the shot, she got a bad fever and was in a great deal of pain.  She indicated that she was taken to the infirmary and diagnosed with pleurisy and that as a result, she had to stay in bed for three months.  Additionally, she testified that since having the respiratory problems in service, she was vastly more susceptible to such infections after service.  She indicated that after service, she had kept herself pretty healthy up until the point that she developed lung cancer but that she had had intermittent problems with bronchitis and chest colds.  She also had noticed a correlation between her symptoms of skin disability (a service-connected disability) and her lung problems.  

Subsequent to her hearing, the Veteran submitted a July 2012 statement from a Anthony Moulton, M.D.  Dr. Moulton reported the Veteran's service and medical history, to include her report of becoming ill after having a flu vaccine.  In regards to the etiology of her pulmonary disorders, he stated "[w]hile I cannot directly attribute her findings to this single episode, it certainly sounds severe; and I cannot exclude some contribution to her chronic lung problems."  

At a February 2013 VA examination, the examiner, after reviewing the claims file and examining the Veteran, found that it was less likely than not that her lung cancer, COPD, emphysema and lung scarring were caused by her pneumonia, bronchitis or upper respiratory infections in service, or when she was forced to get a flu shot when she had a cold.  The examiner noted that the cause of the Veteran's adenocarcinoma of the lungs was cigarette smoking and the Veteran had a very long history of this dating back to the age of 13.  In an April 2013 addendum, the examiner added that respiratory infections, bronchitis or pneumonia does not cause COPD and emphysema; rather smoking causes COPD and emphysema.  Also, the examiner found that the scarring of the lungs was caused by the surgery she received for lung cancer.  

Review of the above summarized evidence shows that the Veteran clearly has current respiratory disabilities, including lung cancer, COPD and emphysema.  She also is shown to have suffered respiratory problems at various timed during service, including pneumonia, bronchitis and colds.  However, a chronic respiratory disability was not shown to have become manifest in service.  In this regard, the January 1977 extension examination showed normal lungs and chest and no ongoing respiratory problem was found.   Also, as lung cancer was not shown in service or in the first post-service year, there is no basis for awarding presumptive service-connection for this disability.  38 C.F.R. §§ 3.307, 3.309

Additionally, the most probative medical opinion of record specifically weighs against a nexus between the Veteran's current respiratory disabilities and her respiratory problems in service.  In this regard, the February 2013 VA examiner, after examining the Veteran and reviewing the claims file, specifically found that it was less likely than not that the Veteran's lung cancer, COPD, emphysema and lung scarring was caused by her pneumonia, bronchitis or upper respiratory infections in service, or when she was forced to get a flu shot when she had a cold.  This opinion was based upon the Veteran's history and supported by a rationale.  Specifically, the examiner reasoned that the Veteran's adenocarcinoma of the lung, COPD and emphysema had been caused by her cigarette smoking since age 13 and that her current scarring of the lungs was caused by the surgery she received for lung cancer.  See VA examination report dated February 2013 and addendum dated in April 2013.

The July 2012 opinion from Dr. Moulton (i.e., "[w]hile I cannot directly attribute her findings to this single episode, it certainly sounds severe; and I cannot exclude some contribution to her chronic lung problems") is equivocal in nature and afforded little, if any, probative weight.  Additionally, as a layperson with no specific, demonstrated knowledge concerning the etiology of respiratory disability, the Veteran's assertion that such a relationship exists may not be afforded more than minimal probative value.  See e.g. Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Further, although the Veteran did not appear to specifically allege continuity of lung cancer symptomatology since service, only that she had experienced intermittent post-service respiratory problems, even if she is making such an allegation (e.g. that her time in service made her more susceptible to getting lung cancer), the Board finds that its probative value is outweighed by the findings of the February 2013 VA examiner specifically attributing the current lung cancer to cigarette smoking since age 13.  Moreover, there is no medical evidence even suggesting that there is any relationship between the Veteran's service-connected skin disability and her respiratory disability.  Also, the Veteran has not specifically alleged that her skin disability has caused or aggravated her respiratory disabilities, only that she noticed that symptoms of both disabilities seemed to appear close in time at various times post-service.  Accordingly, there is no basis for awarding service connection for respiratory disability as secondary to service-connected skin disability.  38 C.F.R. § 3.310.

Accordingly, given that a chronic respiratory disability was not established during service and given that the Veteran's current respiratory disabilities are not shown to be related to service or to her service-connected skin disability, service connection is not warranted on a direct, presumptive (for lung cancer) or secondary basis.   The preponderance of the evidence is against this claim and it must be denied.  



C.  Service connection for loss of teeth due to dental trauma

Under current VA regulations, service-connected compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161.  Only a claim for service connection for dental compensation is currently before the Board.

In the instant case, the Veteran has asserted that she was ordered to have all her upper teeth pulled during service and that she was not given any alternative treatment options other than undergo these tooth extractions.   She also essentially alleges that these extractions were traumatic for her and that they caused subsequent bone loss in her jaw.  The medical evidence does not show loss of a portion of the ramus, loss of a portion of the maxilla or any specific impairment of the mandible, however, nor has the Veteran specifically alleged the presence of these impairments.  The service treatment records show that during her initial February 13, 1973 dental examination in service, she was noted to be missing 9 upper teeth and 5 lower teeth.  (Her January 1973 report of medical history prior to entrance indicates that she suffered a head injury with multiple lacerations in conjunction with an auto accident when she was 16 and that she subsequently received plastic surgery.)  Then, on February 23, 1973, she had an additional 7 upper teeth extracted.  During the remainder of her service she received a significant amount of additional dental care.  A March 1977 physical examination shows that all her upper teeth were missing and that the same 5 lower teeth were missing.  The records do not show that the Veteran experienced any external trauma to her mouth, teeth or jaw or that she experienced any loss of substance of body of the maxilla or mandible.

For purposes of dental compensation, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a Veteran's military service (see 38 C.F.R. § 3.306(b)(1)  (2010); VAOGCPREC 5-97).  Consequently, because such care may not be considered trauma and because an external injury resulting in trauma to her mouth, teeth or jaw is neither shown nor alleged, dental trauma in service is not established.  Absent any showing of impairment of the mandible, loss of portion of the ramus or maxilla or loss of teeth due to loss of substance of the body of the maxilla or mandible due to trauma, there is no basis for awarding service-connected dental compensation.  

Arguably, the Veteran is also contending that the treatment she received during service caused unintended damage to her mouth, including an assertion that the placement of a denture that was too small resulted in additional loss of teeth, which in turn resulted in bone loss.  However, even assuming that the unintended consequence of dental treatment could be considered "dental trauma", the Veteran's contention amounts only to a bare assertion that such an unintended consequence of in-service dental treatment (if it actually occurred) actually caused loss of substance of body of the maxilla or mandible.  There is no medical evidence of record even suggesting that such an unintended consequence of the care received resulted in such loss and as a layperson, with no demonstrated specific knowledge of the etiology of bone loss, the Veteran is not competent to provide a medical opinion on this topic.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, this bare assertion of a relationship between any unintended consequence of dental treatment and any alleged bone loss is not sufficient to require that the Veteran receive a VA dental examination.  See e.g. Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); 38 C.F.R. § 3.159(c)(4).  Further, more broadly, the Veteran's bare assertion of a relationship between any current dental disability and service is similarly not sufficient to require that she receive a VA dental examination.  Id.  

In sum, because specific impairment of the mandible, loss of a portion of the ramus, loss of a portion of the maxilla and dental trauma during service is not established and because a relationship between any current dental disability and service is also not established, the preponderance of the evidence is against this claim and it must be denied.  38 C.F.R. § 4.150; Alemany, 9 Vet. App. 518 (1996). 


ORDER

Service connection for a cervical spine disability is denied. 

Service connection for a respiratory disability, to include lung cancer, COPD, emphysema and scarring of the lung, is denied.  
 
Service connection for compensation purposes for loss of teeth due to dental trauma is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


